UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of July 31, 2008:1,336,873 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10Q For The Period Ended June 30, 2008 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Six Months Ended June 30, 2008 and 2007 2 Unaudited Consolidated Statements of Income Three Months Ended June 30, 2008 and 2007 3 Unaudited Consolidated Balance Sheet for June 30, 2008 and Audited Consolidated Balance Sheet for December 31, 2007 4 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Item 4T. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 22 Index Page Two PART I FINANCIAL INFORMATION Item 1. Financial Statements HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Six Months Ended June 30 2008 2007 (unaudited) (unaudited) Interest Income Interest and fees on loans $ 12,612 $ 12,359 Interest on federal funds sold 223 405 Interest on deposits in other banks 31 70 Interest and dividends on securities 541 650 Total Interest Income 13,407 13,484 Interest Expense Interest on deposits 4,551 4,806 Interest on borrowed money 235 303 Total Interest Expense 4,786 5,109 Net Interest Income 8,621 8,375 Provision for Loan Losses 398 341 Net Interest Income After Provision for Loan Losses 8,223 8,034 Non-interest Income Service Charges 819 632 Gains on securities 109 0 Gains on sale of fixed assets 25 0 Other non-interest income 384 333 Total Non-interest Income 1,337 965 Non-interest Expense Salaries and employee benefits 3,141 2,963 Equipment and occupancy expense 679 691 Data processing expense 416 428 Directors fees 198 183 Legal and professional fees 265 277 Other non-interest expense 962 918 Total Non-interest Expense 5,661 5,460 Income Before Provision For Income Taxes 3,899 3,539 Provision for Income Taxes 1,440 1,295 Net Income $ 2,459 $ 2,244 Per Share Data Net Income $ 1.72 $ 1.56 Cash Dividends $ .54 $ .50 Weighted Average Common Shares Outstanding 1,429,295 1,436,874 The accompanying notes are an integral part of these statements. Index Page Three HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Three Months Ended June 30 2008 2007 (unaudited) (unaudited) Interest Income Interest and fees on loans $ 6,222 $ 6,290 Interest on federal funds sold 75 249 Interest on deposits in other banks 14 40 Interest and dividends on securities 259 338 Total Interest Income 6,570 6,917 Interest Expense Interest on deposits 2,103 2,515 Interest on borrowed money 101 145 Total Interest Expense 2,204 2,660 Net Interest Income 4,366 4,257 Provision for Loan Losses 219 168 Net Interest Income After Provision for Loan Losses 4,147 4,089 Non-interest Income Service Charges 440 345 Gains on securities 22 0 Gain on sale of fixed assets 25 0 Other non-interest income 193 150 Total Non-interest Income 680 495 Non-interest Expense Salaries and employee benefits 1,581 1,515 Equipment and occupancy expense 329 336 Data processing expense 208 219 Directors fees 102 86 Legal and professional fees 128 143 Other non-interest expense 527 504 Total Non-interest Expense 2,875 2,803 Income Before Provision For Income Taxes 1,952 1,781 Provision for Income Taxes 731 658 Net Income $ 1,221 $ 1,123 Per Share Data Net Income $ .86 $ .78 Cash Dividends $ .27 $ .25 Weighted Average Common Shares Outstanding 1,421,548 1,436,874 The accompanying notes are an integral part of these statements. Index Page Four HIGHLANDS BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS (In Thousands of Dollars) June 30, 2008 December 31, 2007 (unaudited) (audited) ASSETS Cash and due from banks—non-interest bearing $ 8,486 $ 7,935 Deposits in other banks—interest bearing 689 1,853 Federal funds sold 5,786 14,246 Securities available for sale, at market value 24,389 26,090 Restricted investments 1,575 1,498 Loans 313,460 310,199 Allowance for loan losses (3,682 ) (3,577 ) Bank premises and equipment, net of depreciation 8,081 8,104 Interest receivable 2,321 2,273 Investment in life insurance contracts 6,420 6,300 Goodwill 1,534 1,534 Other intangible assets 1,473 1,572 Other Assets 2,677 2,909 Total Assets $ 373,209 $ 380,936 LIABILITIES Non-interest bearing deposits $ 50,626 $ 48,605 Savings and interest bearing demand deposits 74,478 73,736 Time deposits 194,073 201,397 Total Deposits 319,177 323,738 Long term debt 10,083 11,819 Accrued expenses and other liabilities 4,738 4,786 Total Liabilities 333,998 340,343 STOCKHOLDERS’ EQUITY Common stock ($5 par value, 3,000,000 shares authorized, 1,436,874 shares issued) 7,184 7,184 Surplus 1,662 1,662 Retained earnings 33,369 32,032 Other accumulated comprehensive loss (454 ) (285 ) Treasury stock (at cost, 76,441 shares at June 30, 2008) (2,550 ) 0 Total Stockholders’ Equity 39,211 40,593 Total Liabilities and Stockholders’ Equity $ 373,209 $ 380,936 The accompanying notes are an integral part of these statements. Index Page Five HIGHLANDS BANKSHARES, INC CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In Thousands of Dollars) Common Stock Surplus Treasury Stock Retained arnings Accumulated Other Comprehensive Income Total Balances at December 31, 2006 $ 7,184 $ 1,662 $ 0 $ 28,816 $ (586 ) $ 37,076 Net Income 2,244 2,244 Change in other comprehensive income (33 ) (33 ) Total comprehensive income 2,211 Dividends Paid (718 ) (718 ) Balances at June 30, 2007 $ 7,184 $ 1,662 $ 0 $ 30,342 $ (619 ) $ 38,569 Common Stock Surplus Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balances at December 31, 2007 $ 7,184 $ 1,662 $ 0 $ 32,032 $ (285 ) $ 40,593 Net Income 2,459 2,459 Change in other comprehensive income (169 ) (169 ) Cumulative effect adjustment to retained earnings for change in accounting principle (347 ) (347 ) Total comprehensive Income 1,943 Treasury stock repurchased (2,550 ) (2,550 ) Dividends paid (775 ) (775 ) Balances at June 30, 2008 $ 7,184 $ 1,662 $ (2,550 ) $ 33,369 $ (454 ) $ 39,211 Index Page Six HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) Six Months Ended June 30, 2008 2007 (unaudited) (unaudited) Cash Flows From Operating Activities Net Income $ 2,459 $ 2,244 Adjustments to reconcile net income to net cash provided by operating activities (Gain) on investment securities (109 ) 0 (Gain) on sale of fixed asset (25 ) 0 Depreciation 340 345 Income from insurance contracts (120 ) (115 ) Net amortization of securities 41 (51 ) Provision for loan losses 398 341 Amortization of intangibles 99 88 Decrease (increase) in interest receivable (48 ) (273 ) Decrease (increase) in other assets 232 (154 ) Increase (decrease) in accrued expenses and other liabilities (395 ) 76 Net Cash Provided by Operating Activities 2,872 2,501 Cash Flows From Investing Activities Increase (decrease) in federal funds sold 8,460 (3,517 ) Proceeds from maturities of securities available for sale 14,138 4,733 Purchase of securities available for sale (12,537 ) (7,532 ) Decrease (increase) in restricted investments (77 ) 67 Decrease (increase) in interest bearing deposits in other banks 1,164 (422 ) Purchase of property and equipment (293 ) (303 ) Net Increase in Loans (3,554 ) (10,450 ) Net Cash Provided by (Used in) Investing Activities 7,301 (17,424 ) Cash Flows From Financing Activities Net change in deposits (4,561 ) 20,785 Repayment of long term debt (1,736 ) (2,584 ) Purchase of treasury stock (2,550 ) 0 Dividends paid in cash (775 ) (718 ) Net Cash Provided (Used in) by Financing Activities (9,622 ) 17,483 Net Increase (decrease) in Cash and Cash Equivalents 551 2,560 Cash and Cash Equivalents, Beginning of Period 7,935 7,111 Cash and Cash Equivalents, End of Period $ 8,486 $ 9,671 Supplemental Disclosures Cash paid for income taxes $ 1,287 $ 1,626 Cash paid for interest $ 4,986 $ 5,029 The accompanying notes are an integral part of these statements. Index Page Seven NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 ACCOUNTING PRINCIPLES These consolidated financial statements conform to U. S. generally accepted accounting principles and to general industry practices.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2008 and the results of operations for the three and six month periods ended June 30, 2008 and The results of operations for the three and six month periods ended June 30, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year. The notes included herein should be read in conjunction with the notes to financial statements included in the Company’s 2007 annual report on Form 10-K. Certain reclassifications have been made to prior period balances to conform to the current year’s presentation format. NOTE 2 SECURITIES AND RESTRICTED INVESTMENTS The Company’s securities portfolio serves several purposes. Portions of the portfolio secure certain public and trust deposits while the remaining portions are held as investments or used to assist the Company in liquidity and asset/liability management. The amortized cost and market value of securities as of June 30, 2008 and December 31, 2007 is shown in the table below (in thousands of dollars). All of the securities on the Company’s balance sheet are classified as available for sale. June 30, 2008 December 31, 2007 Amortized Market Amortized Market Cost Value Cost Value Available For Sale Securities U.S. Treasuries and Agencies $ 8,750 $ 8,788 $ 15,040 $ 15,245 Mortgage backed securities 11,521 11,487 7,718 7,784 Obligations of states and municipalities 4,087 4,087 3,034 3,039 Marketable equities 28 27 28 22 Total Available For Sale Securities $ 24,386 $ 24,389 $ 25,820 $ 26,090 Restricted investments consist of investments in the Federal Home Loan Bank, the Federal Reserve Bank and West Virginia Bankers’ Title Insurance Company.Investments are carried at face value and the level of investment is dictated by the level of participation with each institution.Amounts are restricted as to transferability.
